UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-7471



ANTHONY R. SAVAGE,

                                             Petitioner - Appellant,

          versus


THOMAS CORCORAN; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Harvey II, Senior District Judge.
(CA-97-1874-H)


Submitted:   July 28, 1998                 Decided:   August 24, 1998


Before MURNAGHAN, ERVIN, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roland Walker, WALKER, VAN BAVEL, AMARAL & MEAD, P.A., Baltimore,
Maryland; Kreg Paul Greer, GREER & KENNEDY, L.L.C., Towson, Mary-
land, for Appellant. Annabelle Louise Lisic, OFFICE OF THE ATTOR-
NEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony R. Savage seeks to appeal the district court’s order

denying his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998), as untimely. We have reviewed the record and the

district court’s opinion and find no reversible error. Savage’s

conviction became final prior to the effective date of the Anti-

terrorism and Effective Death Penalty Act of 1996, so his habeas

corpus petition, filed after April 23, 1997, was untimely. See

Brown v. Angelone, ___ F.3d ___ (No. 96-7173) (4th Cir. July 14,

1998). Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court. See

Savage v. Corcoran, No. CA-97-1874-H (D. Md. Sept. 19, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2